Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 09/26/2022.
Claims 1 - 1-6 and 12-17 are pending and have been examined.
Claims 1 - 1-6 and 12-17 are rejected.

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-17 in the reply filed on 09/26/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/14/2022 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states preprocessing a current transaction processing request based on the current endorsement time to obtain an endorsement processing result, to enable a node other than the endorsement node in the blockchain network to process the current transaction processing request based on the endorsement processing result. This limitation includes run-on clause due to an ambiguous use of a comma. Examiner requests clarification regarding the two independent ideas that are found in the one limitation.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over LIN (US 20190251187; “LIN” hereinafter) and further in view of Yang et al. (US 20200228352; “Yang”).
As per claim 1, LIN discloses A method of data processing based on smart contract, implemented by an endorsement node in a blockchain network (LIN [0038]), comprising:
determining a current endorsement time based on a [generating time point of a previous block] in an endorsement blockchain during calling a smart contract; and (LIN [0028: In one embodiment, the consensus difficulty parameter may refer to the number of preceding “O” in the calculated hash value. For example, when the block BK.sub.3 is calculated, it is able to use the hash value of the previous block BK.sub.2, the transaction hash value of the newly added block BK.sub.3, and a random number (Nonce) to perform the hash function/hash algorithm to obtain new hash value. If the number of preceding “O” in the obtained new hash values is equal to the consensus difficulty parameter, then this block is a block that is verified as valid.”] Where LIN teaches a validation step using hash functions. The determination of “current endorsement time” is the calculation of hash for validation. The hash value of the previous block includes a generating time point since time intervals are used to calculate hash values. Also see below.);
preprocessing a current transaction processing request based on the current endorsement time to obtain an endorsement processing result, to enable a node other than the endorsement node in the blockchain network to process the current transaction processing request based on the endorsement processing result (LIN [0028: “On the contrary, if H.sub.n is 1312af178c . . . 34c64, H.sub.n is verified as invalid because H.sub.n does not root the condition that the consensus difficulty parameter is 4. The blockchain device needs to change the Nonce value and recalculate the hash value. Therefore, by adjusting the consensus difficulty parameter, the time interval of generation of the block can be maintained within a certain interval.”]; [0042: “The time interval of block generation can be implemented according to different consensus algorithms. For example, in a blockchain system implemented by PBFT and SBFT, the blockchain device will distribute a block after obtaining a certain number of endorsements, so the time interval of block generation can be precisely controlled in this manner.”] Also see above for verifying hash as valid.). 
Even though LIN teaches determination of time, it does not explicitly teach, however, Yang in an analogous art teaches:
generating time point of a previous block (Yang [0098-0100: “In some embodiments, the timestamp request i+1 includes information of a previous timestamped block that is the most recent timestamped block generated in the blockchain 530, i.e., block m+1 in the example shown in FIG. 5. The information can include at least one of a hash of block m+1 or a block identifier, i.e., m+1, of block m+1. In such a way, the two adjacent timestamped blocks n+1 and m+1 can be anchored to each other.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of timestamped block of Tang into the time interval calculation of LIN to produce an expected result of using generating time point for endorsement purposes. The modification would be obvious because one of ordinary skill in the art would be motivated to use verification method of using time so that reliability is increased from the advantage of time transaction using peer review system.

As per claim 2, rejection for claim 1 is incorporated and further LIN in view of Yang discloses The method according to claim 1, wherein the determining the current endorsement time based on the generating time point of the previous block in the endorsement blockchain comprises:
determining a generating time point of the current block in the endorsement blockchain based on the generating time point of the previous block in the endorsement blockchain and a block generating time interval (LIN [0020-0028: “Before the blockchain MC not yet form the branches SC.sub.A, SC.sub.B, SC.sub.C, the blockchain MC is verified and maintained by all blockchain devices together, and extended at the frequency of one block generated per 16 seconds (i.e., the time interval of generation of the block is 16 seconds).”] See also Yang [0098-0100: “In some embodiments, the timestamp request i+1 includes information of a previous timestamped block that is the most recent timestamped block generated in the blockchain 530, i.e., block m+1 in the example shown in FIG. 5. The information can include at least one of a hash of block m+1 or a block identifier, i.e., m+1, of block m+1. In such a way, the two adjacent timestamped blocks n+1 and m+1 can be anchored to each other.”]); and
determining the generating time point of the current block in the endorsement blockchain as the current endorsement time (LIN [0028: “The time interval of generating block of the blockchain MC can be adjusted according to the consensus difficulty parameter of the blockchain system. In one embodiment, the consensus difficulty parameter may refer to the number of preceding “O” in the calculated hash value.”] where validated hash with time interval as above described in the citations is similar to current block generating time point determination. [0035-0045]).

As per claim 3, rejection for claim 1 is incorporated and further LIN discloses The method according to claim 1, further comprising:
triggering an operation of determining the current endorsement time when the smart contract implements a current time acquisition function (LIN [0028: In one embodiment, the consensus difficulty parameter may refer to the number of preceding “O” in the calculated hash value. For example, when the block BK.sub.3 is calculated, it is able to use the hash value of the previous block BK.sub.2, the transaction hash value of the newly added block BK.sub.3, and a random number (Nonce) to perform the hash function/hash algorithm to obtain new hash value. If the number of preceding “O” in the obtained new hash values is equal to the consensus difficulty parameter, then this block is a block that is verified as valid.”] Where LIN teaches a validation step using hash functions. The determination of “current endorsement time” is the calculation of hash for validation. The trigger to validate and verify are similar trigger to determine as claimed).

As per claim 4, rejection for claim 1 is incorporated and further LIN discloses The method according to claim 1, further comprising:
during calling the smart contract, determining a height of a previous block in the endorsement blockchain, to enable the node other than the endorsement node to validate the endorsement processing result based on the height of the previous block in the endorsement blockchain (LIN [0020: “If a malicious device continuously obtains the allowance for writing the block and writes the malicious data and generates a long chain, such as a 51% attack, other blockchain devices will believe the malicious block data.” Describing the mechanic of long chains having ability to validate.]).

As per claim 5, rejection for claim 1 is incorporated and further LIN discloses The method according to claim 1, wherein, the preprocessing a current transaction processing request based on the current endorsement time to obtain an endorsement processing result, comprises:
preprocessing a current transaction processing data set based on the current endorsement time to obtain a reading and writing set of the smart contract as the endorsement processing result;
wherein, the reading set in the reading and writing set records data to be read during executing the smart contract, and the writing set records execution results of the smart contract (LIN [0028: “For example, when the block BK.sub.3 is calculated, it is able to use the hash value of the previous block BK.sub.2, the transaction hash value of the newly added block BK.sub.3, and a random number (Nonce) to perform the hash function/hash algorithm to obtain new hash value.” Where validating and creating new blocks is similar to processing data for reading and writing as claimed.]).

As per claim 6, rejection for claim 1 is incorporated and further LIN discloses The method according to claim 1, wherein, the smart contract depends on time (LIN {0028: “Therefore, by adjusting the consensus difficulty parameter, the time interval of generation of the block can be maintained within a certain interval. For example, it is supposed that the blockchain system sets the time interval of generating block of the blockchain MC as 16 seconds.” Where time criteria is critical for smart contracts.}).

Claims 12-17  are the device claims corresponding to method claims 1-6 respectively.  LIN discloses a devices (¶ [0029]) for executing the method of claims 1-6.  Thus, claims 12-17 are rejected under the same rationale set forth in connection the rejections of claims 1-6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HEO et al. (US 20210365433) – Teaches determination of time information with a use of endorsement policy.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/05/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156